Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Previously, Applicant has elected without traverse of Group I in the reply filed on 01/20/2021. 
Withdrawn Rejections
	The rejection under 35 USC 112(b) for claim 10 regarding the recited “e.g.” limitations is hereby withdrawn in view of Applicant’s amendments to remove the “e.g.” limitations.
	The rejection under 35 USC 102(a)(1) over Bartholomew was previously withdrawn dated 05/24/2022 in view of Applicant’s evidentiary reference. Therefore necessitated the 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 32, 40 and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
The claims are drawn to a polymeric tandem dye that comprises a water-soluble light harvesting multichromophore and a narrow emission acceptor fluorophore configured in energy-receiving proximity to the harvesting multichromophore and having an emission spectrum with a FWHM that is 35 nm or less in width.   
The claims as a whole cover a generic polymeric tandem dye; a genus which encompasses any possible structure of multichromophores and narrow emission acceptor fluorophores. Implicit in the claims is that such multichromophores and acceptor fluorophores must possess certain functional characteristics; namely, the chemical structures of acceptor fluorophores would transfer energy to the light harvesting multichromophore while the emission spectrum is a FWHM of 35 nm or less in width. 
The polymeric tandem meeting the structural requirements of the claims give rise to a large genus that is characterized by substantial variability. Such multichromophores and acceptor fluorophores may be any boron-dipyrromethene (BODIPY) compound. 
Organic chemistry is unpredictable and the skilled artisan would not know how to extrapolate specific examples of the chemical structures from the instant specification, for example, FIG. 3, to forecast a polymeric tandem dye having an emission spectrum that has FWHM of 35 nm or less in width for a polymeric tandem dye. 
In particular, the skilled artisan would recognize that it is not possible to conclude generic structures of a multichromophore and a narrow emission acceptor fluorophore would possess an emission spectrum having a FWHM that is 35nm or less in width because the teachings of Bartholomew et al. (US2016/0264737A1, published 09/15/2016, of record) indicate that the acceptor chromophore of BODIPY compounds, which is in the instant claims 8-11 (i.e., BODIPY), do not possess the narrow emission of the claimed function as a polymeric tandem dye. In addition, Rong et al. (ACS NANO, vol. 7, no. 1, pgs. 376-384, published 2013) teach BODIPY of the claimed invention (see claims 7-11), but the BODIPY compound exhibits a narrow emission band of 53 nm of FWHM (see pg. 378, left col., after Fig. 1).   
However, the specification fails to provide written description for the genus of multichromophores and a narrow emission acceptor fluorophores. As stated above, the skilled artisan would know that it is impossible to conclude that any generic multichromophores and narrow emission acceptor fluorophores together in a polymeric tandem dye would possess the structure-function relationship as claimed. It is unquestionable that claims 1-13, 32, 40 and 98 are broad and generic, with respect to all possible compounds encompassed by the claims. The possible structural variations are limitless to any compound that may contain BODIPY dyes. Although the claims recite functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of compounds beyond those compounds specifically disclosed in the examples and figures of the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus. In particular, Bartholomew’s and Rong’s BODIPY compounds read on claims 7-11, but fail to satisfy the claimed limitations of claim 1. Therefore the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Therefore, claims 1-13, 32, 40 and 98 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 32, 40 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13, 32, 40 and 98 are unclear to the metes and bounds of the claimed invention because the recited functional limitations in claim 1 do not correspond to the structures of the claims. In particular, claims 9-11 recite BODIPY structures but most of these chemical structures do not correlate to the claimed function of claim 1, as Bartholomew’s and Rong’s BODIPY compounds read on claims 9-11, but fail to satisfy the claimed function. Therefore, it is unclear to the structure-function relationship of the claimed invention. Please see the 112, written description, for the structure-function relationship. Further, claims 2-13, 32, 40 and 98 are rejected because they are dependent from claims 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10-13 fail to further limit claim 9 because the compounds recited in these claims have further broaden the scope of claim 9, as a BODIPY dye (i.e., unsubstituted) has a formula C9H7BF2N2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive for the following rejections.
Rejection under 35 USC 112(a):
Applicant argues on page 10 that written description requirement can be fulfilled by a combination of the application and information well known in the art. For instant, AAT bioquest is a company selling bioreagents, including fluorescent dyes that can be used as acceptor fluorophores in the presently claimed compositions. Similarly, ThermoFisher Scientific also provide interactive webpages showing the absorption and emission spectra of many compounds. Such publicly accessible databases describe numerous compounds that could be used as the acceptor fluorophore with a FWHM of 35 nm or less, as recited in the claims. In addition, Applicant argues that the “Absorption Spectrum Viewer” can be used to view the absorption and emission spectra of over 6,000 different fluorescent dyes. Applicant argues that BODIPY 581/591, BODIPY 630/650, and Cy5 are examples from Example 1. Meanwhile, ThermoFisher shows other acceptor chromophores not mentioned in the application that also have FWHM values of 35 nm or less. As another example, Jung Min Ha has reported that several compounds having emission spectra FWHM of 35 nm or less. In particular, Compounds 1-28, 1-30, and 1-33 had emission FWHM of 22nm, 21 nm, and 25 nm, respectively. As such, information well known in the art provided many examples of compounds that could be used as the present acceptor fluorophores because they were known to have emission spectra with a FWHM of 35 nm or less. A skilled artisan would not have needed to know the relationship between chemical structure and FWHM value. 
The arguments are not found persuasive for the following reasons. The claims are not directed to a process of making the product but rather directed to a product (structure) with functional languages. Even though the process of measuring the function of these fluorophores are obtainable, the chemical structures are not well categorized for the skilled artisan to recognize the functional characteristics (i.e., FWHM) by merely reciting functional languages coupled to just generic structural limitations such as terms like fluorophore and multichromophore. Applicant has only pointed out that the present specification discloses fluorophores of BODIPY 581/591, BODIPY 630/650, and Cy5 in a polymeric tandem dye having FWHM of 35 nm or less, the skilled artisan would not be able to predict or conclude by obtaining a generic fluorophore structure in a polymeric tandem dye and correlate the structure to a FWHM value. In particular, BODIPY and Cy structures do not share any common structural features for a skilled artisan to know that the common structure is met to produce the recited FWHM. 
The instant specification has not provided a disclosure of fluorophores of the polymeric tandem dye in sufficient detail (e.g., describe the common structural features to obtaining the claimed FWHM) to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed product.
With regard to Jung Min Ha and publicly accessible databases, other than BODIPY and Cy structures, Applicant has not provided evidence that (1) any of the structures in Jung Min Ha and publicly accessible databases have been made for polymeric tandem dye and still possess the necessary function of FWHM of 35 nm or less in width, (2) there is no evidence from these evidentiary references that a skilled artisan would be able to predict or conclude the claimed function from just observing the chemical structure (i.e., without measurement), and (3) the claims encompass a myriad of chemical structures that is beyond these references. 
In particular, the Remarks dated 12/07/2021 (see page 12) has indicated that even BODIPY dyes such as BODIPY 576/589 has a FWHM of 44.99 nm, which is outside the range of 35 nm or less. Thus, the skilled artisan would not be able to even recognize that BODIPY dye structures (i.e., a species of an acceptor fluorophore) would have the functional limitations unless the BODIPY dye structures in the polymeric tandem dye were measured. Meanwhile, claims 8-10 recite that the acceptor fluorophore is a small molecule fluorophore and BODIPY dyes, which would encompass BODIPY 576/589. As stated above, the claims are direct to a product of a polymeric tandem dye and not a method of making the product. The skill artisan would not be able to conclude that a BODIPY structure would meet the claimed function by merely examining the claimed structure.  Therefore, structural relationships relating to the claimed function are important in defining the claimed polymeric tandem dye. 
As stated, that the claims are directed to a product and there is no requirement of measuring FWHM of 35 nm. Organic chemistry is unpredictable and the skilled artisan would not know to extrapolate specific examples of the chemical structures from the instant specification, for example, specific BODIPY and Cy dyes, to forecast a fluorophore as part of the polymeric tandem dye having an emission spectrum that has FWHM of 35 nm or less in width based on generic structural limitations. In addition, the product encompasses a myriad of chemical structures that includes structures that have not been measured. 
The skilled artisan would recognize that it is not possible to conclude the function from generic structures of multichromophores and fluorophores because, for example, when the BODIPY structure is modified, the function of the fluorophore changes (for example, BODIPY 576/589). Even BODIPY dyes (i.e., a sub-species of the recited fluorophore) having a common BODIPY core structure would have different functional characteristics that are outside of the claimed invention. Not only that the specification fails to describe which structural limitations of the fluorophore would have the claimed function, the specification does not provide sufficient detail to demonstrate to the person in the art which structural limitation of a BODIPY dye possess the necessary claimed function. 
Rejection under 35 USC 112(b):
	Applicant argues on pages 12-13 that the element of an emission spectra with a FWHM of 35 nm or less is present in a variety of acceptor chromophores with diverse chemical structures. As such some BODIPY dyes have an emission FWHM of 35 nm or less, such as BODIPY 581/591 and BODIPY 630/650, as evidenced by ThermoFischer. In contrast, other BODIPY dyes do not have emission FWHM of 35 nm or less, as allegedly evidenced by Rong et al. Thus, since Claim 9 recites that the acceptor chromophore is a BODIPY dye, such acceptor chromophores are BODIPY dyes that also have an emission FWHM of 35 nm or less.
	The arguments are not found persuasive for the following reasons. As stated above, the claims are directed to a product. The claims are vague in the structure-function relationship because the ordinary skill in the art would not be able to determine the metes and bounds of the structure by examining the claimed functions. As stated by Applicant that the acceptor chromophores are diverse in chemical structures. In addition, Rong teaches that there are certain BODIPY dyes that do not fall in the claimed functions. Therefore, it is unclear to which chemical structures would have the necessary functions. 
Rejection under 35 USC 112(d):
Applicant argues on page 14 that an ordinarily skilled artisan considering the specification would interpret the term BODIPY dye to encompass many different compounds, and not only the C9H7BF2N2 compound. Applicant further argues that the application states that BODIPY dyes of interest include, but art not limited to, those dyes described by Loudet and Burges. As such, since the application refers to journal publications that themselves describe numerous compounds, it is clear that the term BODIPY dye refers to a broad category of dyes and not only the C9H7BF2N2.
The arguments are not found persuasive because as stated by Applicant that the term BODIPY dye could be interpreted as just formula C9H7BF2N2. In the situation where BODIPY dye is C9H7BF2N2, the BODIPY dye cannot be recited to have a formula with other substituents. Therefore, claims 10-13 which are dependent from claim 9 would fail to further limit the formula of C9H7BF2N2. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678                                                                                                                                                                                                        


/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678